THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH
SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR
OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
NOTE CONVERSION AGREEMENT
 
This Note Conversion Agreement (the “Agreement”), dated as of the 16th day of
December, 2013, is made and entered into by and among BioLife Solutions, Inc., a
Delaware corporation (the “Company”), and Walter Villiger (the “Investor”).
 
WHEREAS, on January 11, 2008, the Company issued to the Investor a promissory
note in the original principal amount of $1,375,000, which was subsequently
amended October 20, 2008, December 16, 2009, November 16, 2010, August 10, 2011,
and May 30, 2012 (the “Note”), in connection with that certain Secured
Multi-Draw Term Loan Facility Agreement dated as of January 11, 2008, by and
among the Company, the Investor, and Thomas Girschweiler, which was subsequently
amended October 20, 2008, December 16, 2009, November 16, 2010, August 10, 2011,
and May 30, 2012 (the “Facility Agreement”); and
 
WHEREAS, the Note, is due and payable, together with accrued interest, on the
earlier of (i) January 11, 2016 (the “Maturity Date”), or (ii) an Event of
Default (as defined in the Note); and
 
WHEREAS, the outstanding principal balance on the Note as of the date of this
Agreement, is $5,673,884; and
 
WHEREAS, the Company believes that conversion of the outstanding indebtedness
evidenced by the Note into securities of the Company will enhance its ability to
obtain a listing on the NASDAQ Capital Market; and
 
WHEREAS, the Company and the Investor believe it is in their mutual best
interest that the conversion of the Note (the “Conversion”) be effected on
substantially similar terms and in connection with the Company’s next offer and
sale of its equity for cash (a “Qualified Financing”), provided that a Qualified
Financing shall not include any issuance of securities of the Company pursuant
to compensatory arrangements; and
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the sufficiency of which
are hereby acknowledged and intending to be legally bound hereby the parties
agree as follows:
 
1.  Conversion Provisions. Upon the Closing (as defined in Section 2 below) of a
Qualified Financing, the outstanding indebtedness evidenced by the Note (the
“Indebtedness”) shall be converted into substantially identical securities of
the Company issued in the Qualified Financing (the “Conversion Securities”), at
a conversion price equal to the per security offering price in the Qualified
Financing (the “Conversion Price”) in consideration for the cancellation by the
Investor of the entire principal amount of Indebtedness and accrued interest
thereon. The number of Conversion Securities shall equal the total amount of
principal and interest accrued through the date of the Closing, as certified by
the Investor to the Company and acknowledged by the Company pursuant to a
certification in substantially the form attached hereto as Exhibit A, divided by
the Conversion Price; provided, however, that the Company shall pay cash in lieu
of any fractional Conversion Securities that would otherwise be issuable upon
the Conversion.
 
2.  Closing. If, and only if, the closing of the Qualified Financing occurs on
or prior to 5:00 p.m. Pacific time on the Maturity Date, the closing of the
Conversion (the “Closing”) shall take place at the offices of the Company, 3303
Monte Villa Parkway, Suite 310, Bothell, Washington or such other place to be
specified by the Company and the Investor on the date of, and simultaneously
with, the closing of the Qualified Financing (the “Closing Date”).
 
3.  Releases.  Upon the occurrence of the Conversion: (a) all commitments of the
Investor shall terminate and the Investor shall have no further obligation to
make any loans, advances, or other financial accommodations or have any other
duties or responsibilities in connection with the Indebtedness, (b) the Facility
Agreement, the Note, any liens or security interests granted in connection with
the Indebtedness and any security agreement, pledge agreement, guaranty, control
agreement or other similar document (collectively, the “Transaction Documents”),
shall be automatically released and terminated, (c) the financing arrangements
relating to the Indebtedness and the Transaction Documents are terminated,
cancelled, and of no further force and effect, and (d) the Investor shall
deliver to the Company (or its designee) all collateral of the Company in its
possession, if any.  The Investor further acknowledges that the Conversion shall
irrevocably discharge any and all Indebtedness of the Company due to the
Investor under the Transaction Documents, and the Transaction Documents, and all
obligations of the Company thereunder, shall be deemed fully satisfied,
cancelled, terminated and extinguished.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Further Assurances.  Subject to the terms and conditions herein, upon the
Conversion, the Creditor will (a) surrender the Note to the Company, and the
Note shall be marked “CANCELLED” and endorsed “PAID IN FULL” and (b) execute and
deliver such other documents as the Company reasonably requests to evidence the
releases in Section 3 hereof, including but not limited to releases
substantially similar to those attached hereto as Exhibit B.  The Investor
hereby authorizes and directs the Company and any designee of the Company, upon
the Conversion, to file any and all releases and termination statements with
respect to the releases in Section 3 hereof as the Company deems necessary.
 
5.  Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to the Investor as of the date hereof and as
of the Closing Date, as follows:
 
(a)  Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and the
Agreement has been duly authorized and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Investor, constitutes legal, valid and binding agreements of the Company
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(b)  Issuance of Conversion Securities; Reservation of Common Stock. The
Conversion Securities, when issued and paid for in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, and
shall not be subject to preemptive or similar rights of stockholders other than
those which have been exercised or waived prior to the Closing Date. If the
Conversion Securities include common stock purchase warrants or other securities
exercisable or convertible into shares of common stock (“Conversion Warrants”),
the shares of common stock issuable upon exercise of the Conversion Warrants
will have been duly authorized and, when issued in accordance with the terms of
the Conversion Warrants will be duly and validly issued, fully paid and
nonassessable, and shall not be subject to preemptive or similar rights of
stockholders other than those which have been exercised or waived prior to the
Closing Date.  As of the Closing Date, the Company shall have reserved from its
duly authorized capital stock the number of shares of common stock issuable upon
exercise of any such Conversion Warrants and so long as any of the Conversion
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Conversion Warrants, 100% of the number
of shares of common stock issuable upon exercise of the Conversion Warrants.
 
(c)  Non-Contravention. The execution and delivery of the Agreement, the
issuance and sale of the Conversion Securities by the Company under this
Agreement and the consummation of the transactions contemplated hereby and
thereby will not (A) conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any bond, debenture, note or
other evidence of indebtedness, or any material lease, contract, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company is a party or by which the Company or any of its
property is bound, where such conflict, violation or default is likely to result
in a Material Adverse Effect, (ii) the charter, by-laws or other organizational
documents of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
binding upon the Company or any of its property, where such conflict, violation
or default is likely to result in a Material Adverse Effect, or (B) result in
the creation or imposition of any lien upon any of the material properties or
assets of the Company or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject. “Material Adverse Effect” shall mean any of (a) a material and adverse
effect on the legality, validity or enforceability of this Agreement, the
schedules and exhibits attached hereto, and any other documents or agreements
executed in connection with the transactions contemplated hereunder, (b) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company, taken as a whole, or (c) any adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under the Agreement.
 
6.  Representations, Warranties and Covenants of the Investor. The Investor
hereby represents, warrants and covenants to the Company, as of the date hereof
and as of the Closing Date as follows:
 
(a) Organization; Authority. The Investor is an individual with full right,
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of the Agreement and performance by the
Investor of the transactions contemplated by the Agreement has been duly
authorized by all necessary corporate or similar action on the part of the
Investor. The Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Investor, enforceable against it
in accordance with its terms, except as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Own Account. The Investor understands that the Conversion Securities, and
any securities underlying the Conversion Securities will be “restricted
securities” and have not been and will not be registered under the Securities
Act of 1933, as amended (the “Securities Act”) or any applicable state
securities law.  The Investor is converting the Note into the Conversion
Securities as principal for its own account and not with a view to or for
distributing or reselling such Conversion Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Conversion Securities in violation
of the Securities Act or any applicable state securities law and has no direct
or indirect arrangement or understandings with any other persons to distribute
or regarding the distribution of such Conversion Securities (this representation
and warranty not limiting the Investor’s right to sell Conversion Securities
pursuant to any registration statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. The Investor is acquiring the Conversion
Securities hereunder in the ordinary course of its business.
 
(c)  Accredited Investor. At the time the Investor was offered the Conversion
Securities, it was, and as of the date hereof it is, and on the Closing Date it
will be an “accredited investor”, as defined in Rule 501(a) of Regulation D
under the Securities Act, by virtue of being natural person whose individual net
worth, or joint net worth with the Investor’s spouse, exceeds $1,000,000 (“net
worth” being defined as the excess of total assets at fair market value,
excluding the Investor’s primary residence, over total liabilities, excluding
mortgage debt on the primary residence up to the fair market value of the
primary residence).
 
(d)  Non-U.S. Investor. At the time the Investor was offered the Conversion
Securities and at the time of the execution and delivery of this Agreement, it
was not, and as of the date hereof it is not, and on the Closing Date it will
not be, a “U.S. Person” (as that term is defined in Rule 902(k) of Regulation S
under the Securities Act) or in the United States, nor will it be acquiring the
Conversion Securities for the account or benefit of a U.S. Person or a person in
the United States.
 
(e)  Restrictions of Resale. The Investor agrees to resell the Conversion
Securities, and any underlying securities, only in accordance with the
provisions of Regulation S under the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration under the Securities Act.  In addition, the Investor agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.  The Company will not register any transfer
of securities unless made in accordance with the foregoing restrictions.
 
(f)  Legend. The Subscriber understands and acknowledges that upon the original
issuance of Conversion Securities, and until no longer required under the U.S.
Securities Act or applicable state securities laws, the certificates
representing the Conversion Securities and any securities underlying the
Conversion Securities will bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH
SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR
OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
(g)  Restrictions on Conversion Warrant Exercises. The Investor understands that
any Conversion Warrants issued in connection with the Conversion Securities may
not be exercised by a U.S. Person, a person in the United States or by or on
behalf of a person in the United States unless an exemption is available from
the registration requirements of the Securities Act and any applicable state
securities laws, and the holder furnishes to the Company a legal opinion
reasonably satisfactory to the Company to such effect.
 
(h)  Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective conversion of the Note into Conversion Securities, and has so
evaluated the merits and risks of such investment. The Investor is able to bear
the economic risk of an investment in the Conversion Securities and, at the
present time, is able to afford a complete loss of such investment.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Conditions to the Investor’s Conversion Obligation. The obligation of the
Company hereunder to consummate the Conversion at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions may be waived by the Company at any
time in its sole discretion by providing prior written notice thereof:
 
(a)  Representations and Warranties. The representations, warranties and
covenants of the Investor set forth in Section 4 of this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date.
 
(b)  Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing.
 
8.  Taxes. The Company shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable, including the Conversion
Securities, to the Investors hereunder such amounts as the Company is required
or permitted to deduct and withhold with respect to such payment under the
Internal Revenue Code or any provision of any applicable federal, provincial,
state, local or foreign tax law or other applicable law, in each case, as
amended.  Notwithstanding any provision in this Agreement to the contrary, the
Company may withhold from the Conversion Securities to be delivered under
Section 1, an amount of Conversion Securities with a value equal to any such
withholding tax.  To the extent that amounts are so withheld, such withheld
amounts shall be treated for all purposes hereof as having been paid to such
Investor in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
authority.
 
9.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one (1) business day after so mailed,
(iii) if delivered by International Federal Express, two (2) business days after
so mailed, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:
 
if to the Company, to:
BioLife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, Washington 98021
Attn:  Daphne Taylor
Phone:  425.402.1400
Facsimile:  425.402.1433
 
with a copy to:
Dorsey & Whitney LLP
701 5th Avenue, Suite 6100
Seattle, Washington 98104
Attn:  Christopher Doerksen
Phone:  206.903.8856
Facsimile:  206.260.9072
 
if to the Investor, to:
Walter Villiger
Paradiesstrasse 25
CH-6845
Jona, Switzerland
Phone:
 
Legal Fees and Expenses. Each party shall pay its own fees and expenses in
connection with the Agreement and the transactions contemplated hereby.
 
10.  Amendments; Existing Terms. This Agreement shall not be modified, amended
or terminated without the written consent of all of the parties hereto. Except
as amended herein, the Note remains in full force.
 
11.  Further Assurances. Each of the parties hereto shall use its reasonable
best efforts to do all things necessary and advisable to make effective the
transaction contemplated hereby and shall cooperate and take such action as may
be reasonably requested by the other party in order in carry out fully the
provisions and purposes of this Agreement and the transactions contemplated
thereby.
 
 
 

--------------------------------------------------------------------------------

 
 
12.  Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile) each of which shall be deemed to be an original, or
which together shall constitute one in the same instrument.
 
13.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to
principles of conflicts of law.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
BIOLIFE SOLUTIONS, INC.

 
By:  /s/ Daphne
Taylor                                                                
 
  Name: Daphne Taylor
 
  Title: Chief Financial Officer
 
INVESTOR
 
By:  /s/ Walter
Villiger                                                                
 
  Name: Walter Villiger
 
  Title: Investor
 




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO NOTE CONVERSION AGREEMENT


Form of Certification of Indebtedness Amount
 


[Date]
 


 
Walter Villiger
Paradiesstrasse 25
CH-6845
Jona, Switzerland


Re:           Amount of Indebtedness with [Investor]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Note Conversion Agreement dated as of December
[__], 2013 (the “Note Conversion Agreement”), by and among BioLife Solutions,
Inc., a Delaware corporation (the “Company”) and Walter Villiger (the
“Investor”).  This certificate is delivered pursuant to Section 1 of the Note
Conversion Agreement.  Capitalized terms used but not defined herein have the
meanings assigned thereto in the Note Conversion Agreement.


The Investor hereby certifies that, as of the date hereof, the aggregate
outstanding balance of all Indebtedness, including principal and interest
thereon, which amount the Investor agrees shall be used for purposes of
calculating the conversion price of the Conversion Securities, is equal to
$____________ (the “Outstanding Balance”).
 
Very truly yours,
 


WALTER VILLIGER




____________________________________


 


 
Agreed to and acknowledged as of the date first
written above:
 
BioLife Solutions, Inc.




By:_______________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO NOTE CONVERSION AGREEMENT


Form of Termination of Security Agreement


 
 

--------------------------------------------------------------------------------

 
 
TERMINATION OF SECURITY AGREEMENT




This TERMINATION OF SECURITY AGREEMENT (this “Termination”) is granted as of
December [__], 2013 by THOMAS GIRSCHWEILER and WALTER VILLIGER, (each
individually a “Lender” and collectively the “Lenders”), in favor of BIOLIFE
SOLUTIONS, INC., a Delaware corporation (the “Company”).
 
RECITALS


WHEREAS, the Lenders made certain advances of money and extended certain
financial accommodations to the Company in the amounts and manner set forth in
that certain Secured Multi-Draw Term Loan Facility Agreement by and among the
Lenders and the Company dated as of January 11, 2008 (as has been amended,
modified, or supplemented from time to time, the “Term Loan Facility Agreement,”
and together with the Secured Multi-Draw Term Loan Notes issued thereunder, the
“Loan Agreements”);


WHEREAS, as a condition of the Lenders making the Advances to the Company as set
forth in the Loan Agreements, the Company granted the Lender a security interest
in the assets of the Company;


WHEREAS, the Company executed and delivered a Security Agreement granting the
Lenders a security interest in and lien on certain Collateral (as defined
below);


WHEREAS, the Security Agreement was recorded in the Patent Division of the
United States Patent and Trademark Office (“PTO”) on September 28, 2011, at Reel
026983, Frame 0521, against certain patents identified on Exhibit B hereto;


WHEREAS, the Security Agreement was recorded in the Trademark Division of the
PTO on September 28, 2011, at Reel 4632, Frame 0011, against certain trademarks
identified on Exhibit C hereto;


WHEREAS, the Company has satisfied all of the obligations under the Loan
Agreements and has requested that the Lenders terminate and release their
security interests in and liens on the Collateral as herein provided.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lenders hereby agree as follows:
 
(1)  Definitions.
 
(a)           All capitalized terms used herein shall have the meaning ascribed
to them in the Loan Agreements, unless otherwise defined in this Termination.
 
(b)           The term “Collateral”, as used herein, shall mean whether
presently existing or hereafter created, written, produced or acquired,
including, but not limited to:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           all accounts receivable, accounts, chattel paper, contract rights
(including, without limitation, royalty agreements, license agreements and
distribution agreements), documents, instruments, money, deposit accounts and
general intangibles, including, without limitation, returns, repossessions,
books and records relating thereto, and equipment containing said books and
records, all financial assets, all investment property, including securities and
securities entitlements;
 
(ii)           all software, computer source codes and other computer programs
(collectively, the "Software Products"), and all common law and statutory
copyrights and copyright registrations, applications for registration, now
existing or hereafter arising, United States of America and foreign, obtained or
to be obtained on or in connection with the Software Products, or any parts
thereof or any underlying or component elements of the Software Products
together with the right to copyright and all rights to renew or extend such
copyrights and the right (but not the obligation) of the Lenders, to sue in
their own name and/or the name of the Debtor for past, present and future
infringements of copyright;
 
(iii)           all goods, including, without limitation, equipment and
inventory (including, without limitation, all export inventory);
 
(iv)           all guarantees and other security therefor;
 
(v)           all trademarks, service marks, trade names and service names and
the goodwill associated therewith;
 
(vi)           (A) all patents and patent applications filed in the United
States Patent and Trademark Office or any similar office of any foreign
jurisdiction, and interests under patent license agreements, including, without
limitation, the inventions and improvements described and claimed therein, (B)
licenses pertaining to any patent whether Debtor is licensor or licensee, (C)
all income, royalties, damages, payments, accounts and accounts receivable now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (D) the right (but not the obligation) to sue for past,
present and future infringements thereof, (E) all rights corresponding thereto
throughout the world in all jurisdictions in which such patents have been issued
or applied for, and (F) the reissues, divisions, continuations, renewals,
extensions and continuations-in-part with any of the foregoing (all of the
foregoing patents and applications and interests under patent license
agreements, together with the items described in clauses (A) through (F) in this
paragraph are sometimes herein individually and collectively referred to as the
“Patents”); and
 
(vii)           all products and proceeds, including, without limitation,
insurance proceeds, of any of the foregoing.
 
(2)           Release of Security Interest in Collateral.  The Lenders hereby
terminate, release and discharge their security interest in the Collateral.
 
(3)           Release of Security Interest in Intellectual Property.  The
Lenders hereby terminate, release and discharge their security interest in the
intellectual property collateral (including without limitation those Copyrights,
Patents and Trademarks listed on Exhibits A, B and C hereto), and including
without limitation all proceeds thereof (such as, by way of example but not by
way of limitation, license royalties and proceeds of infringement suits), the
right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all re-issues, divisions,
continuations, renewals, extensions and continuations-in-part thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(4)           Reassignment.  The Lenders hereby reassign, grant and convey to
the Company, without any representation, recourse or undertaking by the Lenders,
all of the Lenders’ right, title and interest in and to the intellectual
property collateral.
 
IN WITNESS WHEREOF, the undersigned have executed this Termination as of the
date first above written.
 


THOMAS GIRSCHWIELER, as Lender




By:                                                                             
Name:
Title:


WALTER VILLIGER, as Lender




By:                                                                             
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


Exhibit A


COPYRIGHTS


None
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


PATENTS




Title
Serial No.
Filing Date
Pat. or Publ. No.
Issue or Publication Date
Blood Substitute
07/343,850
04/26/1989
4,923,442
05/08/1990
Solutions for Tissue Preservation and Bloodless Surgery and Methods Using Same
08/092,456
07/16/1993
5,405,742
04/11/1995
Solutions for Tissue Preservation and Bloodless Surgery and Methods Using Same
08/328,020
10/24/1994
5,514,536
05/07/1996
Inclusion of Apoptotic Regulators in Solutions for Cell Storage at Low
Temperature
09/283,756
04/02/1999
6,045,990
04/04/2000
Normothermic, Hypothermic and Cryopreservation Maintenance and Storage of Cells,
Tissues and Organs in Gel-Based Media
09/757,694
01/11/2001
6,632,666
10/14/2003
Methods and Compositions for the Preservation of Cells, Tissues or Organs in the
Vitreous State08/13/2010
10/298,497
11/18/2002
6,921,633
07/26/2005
Method and Use of Microarray Technology and Proteogenomic Analysis to Predict
Efficacy of Human and Xenographic Cell, Tissue and Organ Transplant
12/855,805
08/13/2010
2010/0305000
12/02/2010
Materials and Methods for Hypothermic Collection of Whole Blood
12/934,644
03/08/2011
2011/0152719
06/23/2011
Apparatuses and Compositions for Cryopreservation of Cellular Monolayers
13/265,959
10/24/2011
2012/0040450
02/16/2012

 
 
 
 
 
 
Exhibit C


TRADEMARKS


Mark
Status
Ser. No. /
App. Date
Reg. No. /
Reg. Date
BLOODSTOR
 
Registered
77/811,271
24-AUG-2009
3,842,893
31-AUG-2010
CRYOSTOR
Registered
77/798,647
06-AUG-2009
3,813,202
06-JUL-2010
PRESERVATION CHAIN
Registered
77/697,819
24-MAR-2009
3,887,138
07-DEC-2010
BIOPRESERVATION TODAY
Registered
77/318,760
01-NOV-2007
3,661,558
28-JUL-2009
Design Only
[image1.jpg]
Registered
77/011,434
02-OCT-2006
3,499,517
09-SEP-2008
BIOLIFE
Registered
77/011,609
02-OCT-2006
3,284,363
28-AUG-2007
POWERING THE PRESERVATION SCIENCES
Registered
77/010,649
29-SEP-2006
3,502,173
16-SEP-2008
CP-RXCUE
Cancelled
78/481,499
10-SEP-2004
3,072,903
28-MAR-2006
CRYOSTOR DLITE
Cancelled
78/481,456
10-SEP-2004
3,075,853
04-APR-2006
HYPOTHERMOSOL
Registered
76/556,857
21-OCT-2003
2,893,026
12-OCT-2004
GELSTOR
Registered
75/907,655
01-FEB-2000
2,426,854
06-FEB-2001




